Citation Nr: 0512394	
Decision Date: 05/05/05    Archive Date: 05/18/05

DOCKET NO.  03-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right foot 
degenerative joint disease.  

2.  Whether new and material evidence has been presented to 
reopen claims of entitlement to service connection for 
degenerative arthritis of the knees, secondary to service-
connected pes planus and for degenerative arthritis of the 
back, secondary to service-connected pes planus.  

3.  Entitlement to service connection for 
arthritis/chondromalacia of the knees.  

4.  Entitlement to service connection for arthritis of the 
lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from February 1971 to June 
1974.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Nashville, 
Tennessee, VA Regional Office (RO).   

The appellant was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in November 2003.  A 
transcript of the hearing has been associated with the claims 
file.  

To the extent that the appellant raised a claim of 
entitlement to service connection for a neurological disorder 
of the "lower body" in correspondence received in December 
2001, such is referred to the agency of original jurisdiction 
(AOJ).  

The issues regarding service connection for right foot 
degenerative joint disease, and for service connection for 
degenerative joint disease/chondromalacia of the knees, and 
for degenerative joint disease of the lumbar spine are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  Service connection for degenerative arthritis of the 
knees and back secondary to service-connected bilateral pes 
planus was denied in a September 1994 Board decision.  That 
decision is final.  

2.  The evidence received subsequent to the September 1994 
Board decision is relevant and probative of the issues at 
hand.


CONCLUSION OF LAW

The September 1994 Board decision, which denied service 
connection for degenerative arthritis of the knees and back 
secondary to service-connected bilateral pes planus, is 
final.  Evidence submitted since that decision is new and 
material.  38 U.S.C.A. §§ 5108, 7104, 7108 (West 2002); 38 
C.F.R. §§ 3.156(a), 20.1100.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Criteria

A September 1994 Board decision denied service connection for 
degenerative arthritis of the knees and back due to service-
connected flat feet.  That decision is final.  In order to 
reopen the claims, the appellant must present new and 
material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, the veteran must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is not applicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  38 C.F.R. § 3.156(a) (2004).  The claim in 
this matter was filed prior to that date.  

Analysis

Initially, the Board notes that any defect with regard to 
VCAA is harmless error, as the petition to reopen the claims 
is herein granted.  

The issue of service connection for degenerative arthritis of 
the knees and back secondary to service-connected pes planus 
was previously addressed and denied by the Board in September 
1994.  The Board decision notes that degenerative arthritis 
of the back and knees had not been related by competent 
evidence to service-connected bilateral pes planus.  The 
evidence was reviewed and service connection for degenerative 
arthritis of the back and knees on a secondary basis was 
denied.  That decision is final.  38 U.S.C.A. § 7104.  The 
Board notes that that decision also predated Allen v. Brown, 
7 Vet. App. 439 (1995).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, however, the Secretary shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.

Since the Board's 1994 determination, the appellant has 
applied to reopen his claims for entitlement to service 
connection for degenerative arthritis of the knees and back.  
The evidence submitted since the prior final denial in 
September 1994 is new and material.  By letter dated in 
September 2002, the appellant's private physician, Dr. J. J., 
noted fallen arches during service and stated that it was as 
likely as not that the appellant's chronic back pain and knee 
arthritis began in service and/or were aggravated by service.  
Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.  The evidence is new and material and the 
claims are reopened.  The Board notes that whether this is 
addressed as a new claim or a reopened claim, the result is 
the same; the merits of the claim must be considered.  


ORDER

The application to reopen the claim for service connection 
for degenerative arthritis of the knees and back secondary to 
service-connected bilateral pes planus is granted.  


REMAND

Initially, the Board notes that at the hearing, the appellant 
waived initial AOJ consideration of additional evidence 
submitted following the hearing.  Regardless, in light of the 
fact that the issue is being remanded for other reasons, the 
AOJ should review the additional evidence submitted.  

Next, the Board notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that when aggravation of 
a non-service-connected disability is proximately due to or 
the result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  

The appellant asserts that arthritis in the feet is related 
to service-connected bilateral pes planus.  The Board notes 
that the increased rating assigned in the September 2002 
rating decision for bilateral pes planus, included left foot 
arthritis.  With regard to the right foot, on VA examination 
in July 2002, x-ray examination was noted to reveal 
degenerative changes at the bilateral 1st metatarsal 
phalangeal joints and arthritis was noted to be the cause of 
bilateral foot pain.  No opinion was provided as to the 
etiology of the right foot arthritis.  

By letter dated in September 2002, the appellant's private 
physician, Dr. J. J. stated that the appellant's chronic back 
pain, knee arthritis, and foot problems developed in and/or 
were aggravated by service.  The Board notes that the letter 
does not contain a diagnosis or identification of the 
underlying pathology of the back or right foot.  While 
treatment records, dated from May 1999 to December 1999, note 
complaints to include painful joints and musculoskeletal 
aches, a June 2001 record specifically notes no joint defects 
and that the joints were stable.  Thus, the basis for the 
opinion is unclear.  

In addition, on VA examination in January 2003, the 
impressions were mild degenerative arthritis, pain in lower 
back, and probable mild degenerative arthritis of the knees.  
In a February 2003 addendum, the examiner opined that right 
and left knee pain, and back pain were unlikely related to 
the appellant's pes planus.  While x-rays at the time of the 
January 2003 examination reflected no abnormalities, a report 
of private magnetic resonance imaging (MRI) in June 1999 
indicated right knee chondromalacia patella and VA x-ray 
examination of the knees in January 2000 indicated minimal 
degenerative changes in the right patellofemoral joint.  The 
Board believes that further examination is necessary to 
reconcile any inconsistencies in the record and to ensure a 
fully informed decision on the appellant's claims.  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the agency of original jurisdiction (AOJ) for 
the following development:

1.  The AOJ should obtain up-to-date 
treatment records of the veteran from 
the Nashville VA Medical Center 
beginning from October 2002.

2.  The AOJ should schedule the 
appellant for a VA examination to 
determine the presence and etiology of 
any arthritis in the right foot and back 
and any arthritis/chondromalacia of the 
knees.  All indicated special studies 
should be performed.  The examiner 
should review the claims file, 
reconcile, if possible, the inconsistent 
findings concerning degenerative joint 
disease/arthritis on the January 2000 x-
rays and the January 2003 x-rays and 
respond to the following:  Is it at 
least as likely as not that any 
identified arthritis in the right foot, 
knees or back or chondromalacia of the 
knees (1) is related to the veterans's 
service or an incident of service, or 
(2) was caused by or aggravated (made 
worse) by his service-connected 
bilateral pes planus?  If any arthritis 
of the right foot, knees or back is not 
caused by the service-connected pes 
planus but is aggravated by service-
connected pes planus, the examiner is 
asked to quantify, if possible, the 
degree of disability of the right foot, 
knees and/or back over and above the 
degree of disability existing prior to 
the aggravation (Allen v. Brown, 
supra.).  A complete rationale should 
accompany any opinion provided.  

3.  Thereafter, the AOJ should 
readjudicate the veteran's claims based 
on all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative 
should be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
obtained, applicable laws and 
regulations not previously provided, and 
the reasons for the decision. The 
veteran and his representative should 
then be afforded an applicable time to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


